Title: From George Washington to Robert Morris, 25 August 1783
From: Washington, George
To: Morris, Robert


                        
                            Sir
                            Rocky hill August 25 1783
                        
                        I have been favord with your Letter of the 12th of this month.
                        Not having heard from the Quarter Master General since I had the pleasure to write to you on the 6 Inst.—and
                            the season advancing so rapidly—I thought it highly necessary before I left the No. River, to begin the necessary
                            preparations for Garrisoning the Western Posts—to do this I was obliged to call on Governor Clinton to advance £500—which
                            he has promised to do and further Sums on the conditions contained in the inclosed copy of a memorandum which he gave me
                            on the occasion & which is submitted to your consideration—besides the sums which will be wanted to complete this business—it may not be amiss to observe that from the
                            nature of the Service some advance of Pay to the Officers & Men will be absolutely necessary to enable them to
                            carry with them many Articles not to be procured where they are going.

                    